ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
Our original opinion did not discuss the admissibility of that portion of the appellant’s confession which related to other offenses. It read: “We had mixed this mercury with some other mercury that we had stolen near Eunice, New Mexico. I sold the Eagle Iron & Metal Co. at Eagle, Texas, 417 pounds of mercury that we had stolen (in Lea County, New Mexico and) Andrews County, Texas.” This portion of the confession was objected to on the grounds that there was no issue as to identity or system and that the state’s prima facie case would be established without the inclusion of any part of the confession in which the accused admitted committing extraneous crimes. We have concluded that the trial court fell into error in admitting that portion of the confession.
In Young v. State, 159 Tex. Cr. Rep. 164, 261 S.W. 2d 836, we said:
“The general rule in all English speaking jurisdictions is that an accused is entitled to be tried on the accusation made in the State’s pleading and not on some collateral crime, or for being a criminal generally. The rule is now deemed axiomatic and is followed in all jurisdictions.
“Watson v. State, 146 Tex. Cr. Rep. 425, 175 S.W. 2d 423, supports appellant’s position that the State may not, in developing its case in chief, prove extraneous offenses committed by the' defendant, though involving a similar intent to the transaction for which he is on trial.
*568“We conclude that the trial court fell into error when he permitted proof of extraneous offenses during the development of the state’s main case.”
Upon closer examination of the record in this case, the writer has concluded that the state failed to show with that degree of certainty which the law requires and the facts would permit that the mercury which the appellant admitted having taken in Andrews County was the same mercury which Mr. Ward lost.
For the reason pointed out, the appellant’s motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment is now reversed and the cause remanded.